   Case 3:20-cv-00981-MMA-MDD Document 5 Filed 06/25/20 PageID.49 Page 1 of 1




                         United States District Court
                            SOUTHERN DISTRICT OF CALIFORNIA


Steven Wayne Bonilla,
                                                             Civil Action No. 20-cv-0981-MMA-MDD

                                              Plaintiff,
                                       V.
J. Simmons; J. Olsen; John Morrill, Court                      JUDGMENT IN A CIVIL CASE
Clerk,


                                            Defendant.


Decision by Court. This action came to trial or hearing before the Court. The issues have been tried
or heard and a decision has been rendered.

IT IS HEREBY ORDERED AND ADJUDGED:
The Court denies Plaintiff’s Motion to Proceed IFP as barred by 28 U.S.C. Section 1915(g), dismisses
this civil action based on Plaintiff’s failure to pay the civil filing fee required by 28 U.S.C. Section
1914(a), and certifies that an IFP appeal from this Order would not be taken in good faith pursuant
to 28 U.S.C. Section 1915(a)(3).




Date:          6/25/20                                          CLERK OF COURT
                                                                JOHN MORRILL, Clerk of Court
                                                                By: s/ T. Ferris
                                                                                        T. Ferris, Deputy
